Citation Nr: 1510785	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  08-33 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for residuals of a stab wound to the left posterolateral thigh.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service from January 1985 to May 1992, from June 2003 to August 2003, and from January 2004 to November 2004 in the United States Marine Corps.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded the appeal in June 2010 and July 2014 for further development.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional VA medical records, which were reviewed by the Agency of Original Jurisdiction (AOJ) in a supplemental statement of the case as well as a brief submitted by the Veteran's representative.  The remainder of the documents in Virtual VA are duplicative of the records in VBMS.  


FINDING OF FACT

The residuals of a stab wound to the left posterolateral thigh are productive of a moderate disability affecting muscle group XIII.


CONCLUSION OF LAW

The criteria have been met for an initial 10 percent rating, but no higher, for the Veteran's service-connected residuals of a stab wound to the left posterolateral.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.55, 4.56, 4.73, Diagnostic Code 5313 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

For the initial rating issue on appeal, the VCAA applies to the instant claim.  VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the muscle injury issue in this case was satisfied by letters sent to the Veteran dated in August 2006 and August 2014.  Moreover, the increased rating issue was last adjudicated by the RO in a December 2014 Supplemental Statement of the Case (SSOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, the August 2006 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The outcome of the Vazquez-Flores holdings is that VCAA notice for an increased rating claim does not have to be individually tailored or specific to each Veteran's particular facts, but rather only a generic notice is required.  The August 2006 VCAA letter, in particular, was fully sufficient.  

In any event, the increased rating issue for the muscle injury arises from disagreement with the initial evaluation following the grant of service connection in an April 2007 rating decision.  Both the U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals (Federal Circuit Court) have held that, once service connection is granted, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-2003 (December 22, 2003).  

Thus, the Veteran has received all required notice in this case for the increased rating issue, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA outpatient treatment records, and VA examinations.  For his part, the Veteran has submitted personal statements, private medical records, and argument from his representative.  He has not identified any additional, outstanding evidence that is relevant to his increased rating claim being decided herein.

The Veteran was also afforded VA examinations in February 2007, July 2010, and August 2014 in connection with his claim for an increased evaluation for his service-connected left thigh muscle injury.  The Board finds that these VA examinations are adequate, as they were predicated on a review of the Veteran's medical history as well as on examinations and fully address the rating criteria that are relevant to rating his service-connected left thigh muscle injury and scar.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected left thigh muscle injury since he was last examined in August 2014.  38 C.F.R. § 3.327(a).  Indeed, there is no allegation or evidence revealing any worsening of the left thigh muscle injury disability and associated manifestations since that time.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination for the increased rating issue in this case.  

With regard to the previous June 2010 and July 2014 Board remands, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remands, the AOJ secured additional VA treatment records; asked the Veteran to identify any relevant private treatment; and afforded the Veteran several VA examinations to evaluate his service-connected left thigh muscle disability.  As such, the RO has substantially complied with the Board's instructions.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case for the muscle injury issue.  Hence, there is no error or issue that precludes the Board from addressing the merits of this issue.   


II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson 12 Vet. App. at 126-27.

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Veteran's left thigh muscle disability is currently assigned a noncompensable evaluation under 38 C.F.R. § 4.73, Diagnostic Code 5313, for impairment of muscle group XIII that is "slight" in severity.  Historically, this injury stemmed from a stab wound to the Veteran's left thigh in March 1989.  His service treatment records noted pain, swelling, tenderness, mild induration, and bruising from the wound.  The wound healed quickly after two months of treatment during service.  

Diagnostic Code 5313 applies to injuries to muscle group XIII.  The muscles involved in that muscle group include the posterior thigh group, the hamstring complex of 2-joint muscles, the biceps femoris, the semimembranosus, and the semitendinosus.  The functions affected by these muscles include extension of hip and flexion of knee; outward and inward rotation of flexed knee; acting with rectus femoris and sartorius (see XIV, 1, 2) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint.  

Under Diagnostic Code 5313, a noncompensable evaluation is assigned for a slight disability, and 10 percent evaluation is contemplated for a moderate disability.  A 30 percent evaluation is warranted for a moderately severe disability, and a 40 percent evaluation is assigned for a severe disability.

Under 38 C.F.R. § 4.56, governing the evaluation of muscle disabilities, an open comminuted fracture with muscle or tendon will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 38 C.F.R. § 4.56(a).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 38 C.F.R. § 4.56(b).   For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 38 C.F.R. § 4.56(c).  

The type of injury associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty, healing with good functional results, no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scarring, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups as well as indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating due to high velocity missile, or large or multiple low velocity muscles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history with regard to this type of injury should include hospitalization for a prolonged period for treatment of wound and a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track.  Palpation should show loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles should swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinate movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or, induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4).

As held by the Court, the criteria for evaluating muscle injuries under 38 C.F.R. § 4.56 involves a "totality-of-the-circumstances test" with no single fact controlling the outcome of determination. Tropf v. Nicholson, 20 Vet. App. 317, 324-25 (2006) (Tropf II).  In Robertson v. Brown, 5 Vet. App. 70 (1993), the Court held that a history of debridement did not mandate a specific rating under 38 C.F.R. § 4.56 absent evidence of symptomatic disability.  Similarly, in Tropf II, the Court held that the presence of retained metal fragments in muscle that was essentially asymptomatic did not entitle a claimant to a "moderate" compensable rating under 38 C.F.R. § 4.56 as a matter of law.  Tropf II, 20 Vet. App. at 324-25.

Upon review of the evidence, an initial 10 percent rating, but no higher, is warranted for residuals of the Veteran's left thigh muscle stab wound.  38 C.F.R. § 4.7.  That is, under Diagnostic Code 5313, "moderate" muscle disability is shown by consistent complaints of one or more of the cardinal signs and symptoms of muscle disability.  See 38 C.F.R. § 4.56(d)(2)(ii).  Specifically, in an April 2008 notice of disagreement, the Veteran reported that the stab wound residuals exhibited pain upon repetitive use.  As a result, he was unable to do all of the things he used to do.  Furthermore, in the October 2008 VA Form 9 and in a September 2009 statement, the Veteran reported having  pain and weakness in the left thigh muscle upon doing strenuous activities and daily activities around the house.  He also told the February 2007 VA examiner that his left thigh muscle occasionally hurt and indicated that he took ibuprofen for the pain.  He noted that the pain lasts for a day and occurs one time per month after exercise or strenuous work at his job as a firefighter.  The Veteran also reported to the July 2010 VA examiner that pain in the left thigh prevented him from mowing his back yard.  He complained of "intermittent" pain in the left thigh, which was precipitated by running, prolonged walking, exercises, and was alleviated by rest.  At the examination, the Veteran complained of pain on the left posterior lateral thigh on attempting to squat or duck walk.  Finally, at the August 2014 VA examination, the Veteran mentioned feeling a "twinge of pain" when overexerting.  He stated that he had a reduced activity level to avoid straining or tearing his hamstring.  He had stopped martial arts, running, and long hikes with hunting.  A minimal, nonsymptomatic scar was also observed at all three VA examinations.  Overall, the Veteran is credible in his description of occasional pain in the left thigh muscle area upon activity.  This evidence warrants a 10 percent rating, as the Veteran has fatigue, pain, and weakness that is consistent with a moderate disability.  

However, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent because he does not have a moderately severe or severe muscle disability.  In making this determination, the Board has considered the entire history of the muscle injury.  In this regard, the Board notes that the service treatment records show that the Veteran sustained an "in and out" wound on the left upper thigh from a four inch knife in March 1989.  He received treatment for the wound from March 1989 to April 1989, and he had limited duties during that time.  The wound was treated with bandages and was cleansed, but there was discharge.  The Veteran had pain, swelling, bruising, tenderness, stiffness, firmness, and mild induration, but he had normal sensation over the wound.  The Veteran also had a decreased ability to stretch the left calf in April 1989.  However, there was no evidence of infection, and at a September 1989 examination, no sequelae were noted.  There was no damage to the muscle or to the nerves, but at a January 1993 examination, pain to the left thigh after running was noted.  

Following service, VA and private treatment records dated from 2006 to 2014 are negative for any complaints or treatment for the left thigh muscle injury.  

The February 2007 VA examiner indicated that the Veteran's occasional left thigh pain did not keep him from doing his job or his daily activities.  The muscle action was found to be very strong on flexion of the leg and thigh.  There was only "minimal" residual disability or discomfort from the muscle injury.  

The July 2010 VA examiner noted that the Veteran had worked as a firefighter without restriction for the past 13 years.  He had not lost any time from work due his left thigh muscle.  He moved about the examination room without difficulty, and it was noted that he did not use any assistive devices to walk.  There was no demonstrable muscle atrophy of the left thigh.  The Veteran was able to flex both knees from 0 to 140 degrees against resistance with equal intensity repeatedly without pain.  Both knees were stable upon examination.  Only "minimal disability" was noted.  The examiner further commented that the Veteran had not sought any treatment for the left thigh muscle disability.  The examiner opined there was "little, if any, disability due to the stab wound."

Finally, the August 2014 VA examiner observed a minimal scar and muscle injury to muscle group XIII from the in-service stab wound.  The Veteran's muscle injury did not affect muscle substance or function.  He exhibited 5/5 normal strength to the hip and knees, and there was no muscle atrophy.  No use of assistive devices was observed, and there was full range of motion in the bilateral lower extremities.   The Veteran walked with a normal gait, and it was noted that the Veteran's muscle disability did not impact his work.  A minimal asymptomatic scar was observed with normal sensation and vibration in the lower extremities.  He was "neurologically intact."  Reflexes were +2 (normal) in the lower extremities, and circulation was normal.  The examiner stated that she could find no abnormalities on physical examination and noted that there no evidence of a chronic disability in the treatment records.  

Overall, the evidence does not demonstrate a moderately severe or severe muscle disability.  Indeed, the Veteran did not have a prolonged infection in service or a prolonged hospitalization.  The VA examiners have also noted minimal objective findings.  Therefore, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 10 percent.

The Board has also considered whether separate ratings are warranted for joint, neuropathy, or scar residuals of the in-service stab wound injury.  In this regard, the evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14. See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology"). 
However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  A veteran is entitled to a combined rating only where the symptomatology is distinct and separate.  Id.

With regard to the joints, the Board has considered whether a separate rating is available for any residual hip, thigh, knee, or leg disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5263.  However, VA examinations dated in February 2007, July 2010, and August 2014 did not reveal any residual disability to the joints from the Veteran's in-service stab wound.  The Veteran consistently exhibited full range of motion of the joints without pain.  The Veteran has also never alleged any separate joint disability.  Therefore, a separate rating to the joints is not warranted in this case.  

With regard to neuropathy, a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a).  In this regard, the Board has also considered a separate rating under 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540, for nerve impairment.  In any event, in the present case, VA examinations dated in February 2007, July 2010, and August 2014 did not reveal any residual neuropathy from the Veteran's in-service stab wound.  In particular, the August 2014 VA examiner observed that the Veteran's lower extremities were "neurologically intact" with no loss of sensation, normal circulation, normal strength, and normal reflexes.  The Veteran has also never alleged that he has any neuropathy.  Therefore, the facts of this case do not support the separate application of a neurological diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

With regard to the documented scar, the Board notes that other diagnostic codes for skin/scar disabilities provide compensable disability ratings.  See generally 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (prior to the October 2008 amendments).  However, in the present case, VA examinations dated in February 2007, July 2010, and August 2014 revealed an asymptomatic, minimal scar at the site of the original stab wound injury.  The scar measured 1.5 centimeters by 0.5 centimeters, and it was flat, slightly depressed, superficial, non-tender, well-healed, non-adherent, and nearly invisible.  The scar was not deep, did not cause limited motion, did not cover an area of 144 square inches or greater (929 sq. cm.), was not unstable, was not painful, and did not cause any limitation of function.    The Veteran has never alleged that his scar was tender or painful.  Therefore, his scar is not compensable.  The Board also emphasizes that the muscle criteria under Diagnostic Code 5313 and 38 C.F.R. § 4.56(d)(1)(iii) already account for a "minimal" scar, such that a separate noncompensable rating under one of the scar diagnostic codes is not necessary.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's thigh disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's complaints, including pain, fatigue and weakness, are contemplated in the rating criteria.  Moreover, as discussed above, there are higher evaluations available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.

Nevertheless, even if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  In this case, the evidence does not show that these related factors are present.  The February 2007, July 2010, and August 2014 VA examiners did not note any missed time from work due to the left thigh muscle disability.  In addition, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to the Veteran's service-connected left thigh muscle disability, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  His post-service evaluation and treatment for his left thigh muscle disability has been on an outpatient basis, and he has not been frequently hospitalized due to this disability.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.





ORDER

Subject to the provisions governing the award of monetary benefits, an initial 10 percent rating, but no higher, is granted for residuals of a stab wound to the left posterolateral thigh.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


